DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-17, and 19-20 are objected to because of the following informalities:    

The term voltage either has to be any voltage level applied to a line at any time such that the voltage is mapped or corresponds to a physical line or node (a physical mapping) such that the voltage may have different values or levels at different times OR has to be a specific voltage level or value (ie a specific value in volts).  One should not switch between the two paradigms.  
     In the instance of this application it is suggested to be specific in claiming that a voltage level or value is applied at such a time or time period, and not just applying a voltage or the voltage.  

As an example on how to rewrite the claims, it is suggested to write claim 1 as follows (to overcome the objection, not any rejection below):

     A method of operating a memory device comprising a plurality of cell strings each including a select transistor and a plurality of memory cells, the method comprising:     

     applying a program voltage level to a selected word line coupled in common to selected memory cells among the plurality of memory cells in the plurality of cell strings, wherein the applying of the select voltage comprises applying a first select voltage level to the select line during a first time period, level comprises applying, to the select line, a second select voltage level having a voltage level higher than  level, and wherein the first select voltage level is .


Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20020003722 A1) in view of Dutta et al. (US 2012/0033500 A1).

Regarding claim 1:  Kanda (each of FIG. 8, FIG. 10, FIG. 12-19; [0102-0132, 0414]) teaches a method of operating a memory device comprising a plurality of cell strings (FIG. 6 and FIG. 7) each including a select transistor (a top or drain-side select transistor controlled by SGD line) and a plurality of memory cells (the transistors memory cells connected in series between SGD and SGS lines), the method comprising: 
     applying a select voltage (a voltage on SGD line in FIG. 8, for example) to a select line (SGD) coupled in common to respective select transistors in the plurality of cell strings; and 
(the voltage level Vpgm) to a selected word line coupled in common to selected memory cells among the plurality of memory cells in the plurality of cell strings, wherein the applying of the select voltage comprises 
     applying a first select voltage (voltage level VSG2) to the select line during a first time period (t2-t4), wherein the applying of the program voltage comprises applying, to the select line, a second select voltage (voltage level VSG3) having a voltage level higher than a voltage level of the first select voltage (see FIG. 8, for example and [0115]).
     Kanda does not specifically teach the first select voltage (voltage level VSG2) is a voltage higher than 0 V since Kanda’s example embodiments use VSG2=0V.
     However, Kanda teaches that the 0V setting of VSG2 is only an example (see “(e.g., 0V” in [0107, 0151, 0195, 0236, 0323, 0353]), and Kanda states ([0111]) that VSG2 is set to a sufficiently small value such that the drain-side select gate transistors are in the cut-off state.
     Dutta ([0231-0232]) teaches that a drain-side select transistor may be in the cut-off state if the select line voltage level is sufficiently low to meet the requirement Vsgd≤Vbl+Vth-margin, and Dutta discloses example values of these numbers such that Vsgd may be a value greater than 0V, and still meet the cut-off requirement.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dutta into the method and/or device of Kanda in a manner such that the voltage level VSG2 would be higher than 0V such that the drain-side select transistor would be in the cut-off state, and the results of Kanda would still be achieved since the voltage on SGD line would not be excessively 

Regarding claim 2:  Kanda teaches The method according to claim 1, wherein the applying of the select voltage further comprises: applying a pass voltage (Vpass) to unselected word lines coupled to unselected memory cells among the plurality of memory cells during a second time period (t4-t6) following the first time period; and 2Atty Docket No.: Pol90677HD App. No.: 16/728,120 
     applying, to the select line, a third select voltage (having level VSG3 from t5-t6) having a voltage level higher than the voltage level of the first select voltage during the second time period (FIG. 8, for example, but other figures cited above  are applicable).

Regarding claim 3:  Kanda teaches the method according to claim 2, wherein the third select voltage (having level VSG3 from t5-t6) has a voltage level less than or equal (equal in this case) to the voltage level of the second select voltage.  

 
Regarding claim 5:  Kanda teaches the method according to claim 1, wherein the second select voltage has a voltage level less than or equal to a voltage level of a bit line voltage to be applied to bit lines coupled to the plurality of cell strings (the voltage level VSG3 is VDD, which is equal to a bit line voltage of VDD; [0119]).

(each of FIG. 8, FIG. 10, FIG. 12-19; [0102-0132, 0414]) teaches a method of operating a memory device comprising a plurality of cell strings each including a select transistor and a plurality of memory cells, the method comprising: 
     applying a first select voltage (voltage level VSG2) to a select line (SGD line) coupled to the select transistor during a first time period (t2-t4); and 
     applying a second select voltage (voltage level VSG3)  to the select line while applying a program voltage (Vpgm) to a selected word line coupled in common to selected memory cells among the plurality of memory cells in the plurality of cell strings during a second time period (t4-t6).

     Kanda does not specifically teach the first select voltage (voltage level VSG2) is a voltage higher than 0 V since Kanda’s example embodiments use VSG2=0V.
     However, Kanda teaches that the 0V setting of VSG2 is only an example (see “(e.g., 0V” in [0107, 0151, 0195, 0236, 0323, 0353]), and Kanda states ([0111]) that VSG2 is set to a sufficiently small value such that the drain-side select gate transistors are in the cut-off state.
     Dutta ([0231-0232]) teaches that a drain-side select transistor may be in the cut-off state if the select line voltage level is sufficiently low to meet the requirement Vsgd≤Vbl+Vth-margin, and Dutta discloses example values of these numbers such that Vsgd may be a value greater than 0V, and still meet the cut-off requirement.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dutta into the method and/or 


Regarding claim 15:  Kanda (FIG. 6; each of FIG. 8, FIG. 10, FIG. 12-19; [0102-0132, 0414]) teaches a memory device comprising: 
     a plurality of cell strings (FIG. 6 and FIG. 7) each including a select transistor (a top or drain-side select transistor controlled by SGD line) and a plurality of memory cells (the transistors memory cells connected in series between SGD and SGS lines) coupled in series to each other; 
     a peripheral circuit (12-16 in FIG. 6) configured to perform a program operation of storing data in selected memory cells among the plurality of memory cells in the cell strings; and    
     control logic (21 in FIG. 6) configured to control the peripheral circuit to apply a select voltage to a select line (a voltage on select line SGD that may have certain voltage levels at different times) coupled in common to a plurality of select transistors in the cell strings, and apply a program voltage (Vpgm) to a selected word line coupled to the selected memory cells, wherein the control logic comprises a program operation (voltage level VSG2) to the select line during a first time period (t2-t4), and apply a second select voltage (voltage level VSG3) having a voltage level higher than a voltage level of the first select voltage (see FIG. 8, for example and [0115]) to the select line while applying the program voltage to the selected word line, during a second time period (t4.5-t6).
     Kanda does not specifically teach the first select voltage (voltage level VSG2) is a voltage higher than 0 V since Kanda’s example embodiments use VSG2=0V.
     However, Kanda teaches that the 0V setting of VSG2 is only an example (see “(e.g., 0V” in [0107, 0151, 0195, 0236, 0323, 0353]), and Kanda states ([0111]) that VSG2 is set to a sufficiently small value such that the drain-side select gate transistors are in the cut-off state.
     Dutta ([0231-0232]) teaches that a drain-side select transistor may be in the cut-off state if the select line voltage level is sufficiently low to meet the requirement Vsgd≤Vbl+Vth-margin, and Dutta discloses example values of these numbers such that Vsgd may be a value greater than 0V, and still meet the cut-off requirement.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dutta into the method and/or device of Kanda in a manner such that the voltage level VSG2 would be higher than 0V such that the drain-side select transistor would be in the cut-off state, and the results of Kanda would still be achieved since the voltage on SGD line would not be excessively high and still meet the cut-off requirement as disclosed by Dutta.  The motivation to do so would have been to apply another voltage level to SGD line that was already known 

Regarding claim 16. (Original) The memory device according to claim 15, wherein the program operation controller controls the peripheral circuit to apply a pass voltage (Vpass) to unselected word lines coupled to unselected memory cells among the plurality of memory cells, during a third time period (t4 – t4.5) between the first time period (t2-t4) and the second time period (t4.5-t6), and to apply a third select voltage (VSG3) having a voltage level higher than the voltage level of the first select voltage to the select line (VSG3 is applied from t4.5-t6).  

Regarding claim 17:  Kanda teaches the memory device according to claim 16, wherein the third select voltage has a voltage level less than or equal to the voltage level of the second select voltage (equal in this case).  

Regarding claim 19:  Kanda teaches the memory device according to claim 15, wherein the second select voltage has a voltage level less than or equal to a voltage level of a bit line voltage to be applied to bit lines coupled to the plurality of cell strings (the voltage level VSG3 is VDD, which is equal to a bit line voltage of VDD; [0119]).


Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference 



Allowable Subject Matter
Claim7-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827